internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp b02-plr-116817-00 date date number release date index numbers legend parent sub sub sub sub date date date date d state x state y business a business b business c business d former company official outside tax professional authorized representative company official dear this responds to your authorized representative’s letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the election under sec_1_1502-75 of the income_tax regulations the extension is being requested for parent sub sub sub and sub sub sub sub and sub are hereinafter collectively referred to as the subsidiaries to make an election to file a consolidated federal_income_tax return with parent as the common parent effective for their taxable_year that ended on date additional information was received in a letter dated date the material information submitted is summarized below parent was formed as a state x corporation on date a date in parent’s taxable_year ending date subsequently during that same taxable_year parent formed the subsidiaries parent is a holding_company for subsidiaries sub sub and sub are all state x corporations wholly owned by parent sub is engaged in business a sub is engaged in business b sub is engaged in business c sub is a state y corporation engaged in business d and wholly owned by sub parent and the subsidiaries intended to file the election with parent as the common parent of the group beginning with the taxable_year that ended on date the election was due on date but for various reasons the election was not filed the period of limitations on assessments under sec_6501 has not expired for the taxable_year in which the acquisition occurred the taxable_year in which the election should have been filed or for any taxable years that would have been affected by the election had it been timely filed further it is represented that all returns were filed as if a valid election had been made and it was disclosed on such returns that relief was being requested under sec_301_9100-3 to make such election the applicable_taxable_year s has have not been examined and the service has not discovered that the election was not timely filed sec_1501 provides that an affiliated_group_of_corporations shall have the privilege of making a consolidated_return with respect to the income_tax imposed by chapter of the code for taxable_year in lieu of separate returns the making of a consolidated_return is subject_to the condition that all corporations which at any time during the taxable_year have been members of the affiliated_group consent to the consolidated_return_regulations prescribed under sec_1502 if a group wishes to exercise its privilege of filing a consolidated_return such consolidated_return must be filed not later than the last day prescribed by law including extensions of time for filing the common parent’s return sec_1_1502-75 provides that a corporation consents to filing a consolidated_return for the first consolidated_year by joining in the making of the consolidated_return for such year a corporation is deemed to have joined in the making of such return if it files a form_1122 sec_1_1502-75 provides that the consolidated_return shall be made on form_1120 for the group by the common parent_corporation sec_1_1502-75 provides that if a group wishes to exercise its privilege of filing a consolidated_return then a form_1122 must be executed by each subsidiary and attached to the consolidated_return for such year form_1122 is not required for the taxable_year if a consolidated_return was filed by the group for the immediately preceding_taxable_year under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by regulation ie sec_1 a therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent and the subsidiaries to file the election provided parent and the subsidiaries show that they acted reasonably and in good_faith that the requirements of sec_301_9100-1 through are satisfied and that granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent former company official company official and outside tax professional explain the circumstances that resulted in the failure_to_file the election the information establishes that all returns were filed as if a valid election had been made and it was disclosed on such returns that relief was being requested under sec_301_9100-3 to make such election the applicable_taxable_year s has have not been examined and the service has not discovered that the election was not timely filed the information also establishes that competent tax professionals were responsible for the election and were aware of all relevant facts that parent and the subsidiaries relied on the tax professionals to make the election timely and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 i and v based on the facts and information submitted including the representations made we conclude that parent and the subsidiaries have shown that they acted reasonably and in good_faith in failing to file the election the requirements of sec_301_9100-1 through have been satisfied and that granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election ie to file a consolidated_return with parent as the common parent executed on or after the date of this letter and attaching thereto a form_1122 and a copy of this letter for parent’s and the subsidiaries’ taxable_year ending on date the above extension of time is conditioned on the taxpayers' ie parent’s and the subsidiaries’ tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely filed taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit or examination of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that taxpayers’ liability is lower sec_301_9100-3 we express no opinion with respect to whether in fact parent and the subsidiaries qualify substantively to file a consolidated_return eg whether the requisite voting and value requirements of sec_1504 are satisfied in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief we relied on certain statements and representations made by the taxpayers however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election any penalties and interest that would otherwise be applicable shall still apply this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent copies of this letter are being sent to the first listed authorized representative pursuant to a power_of_attorney on file in this office sincerely yours associate chief_counsel corporate by ken cohen acting chief branch
